

104 HR 6326 IH: COVID-19 Emergency Housing Relief Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6326IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Cleaver introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide additional waivers and authorities to HUD and USDA to respond to the COVID-19 emergency, and for other purposes.1.Short titleThis Act may be cited as the COVID-19 Emergency Housing Relief Act of 2020.2.Definition of COVID-19 emergency periodFor purposes of this Act, the term COVID-19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.3.Suspension of community service, work, presence in unit, and minimum rent requirements and time limits on assistance(a)SuspensionNotwithstanding any other provision of law, during the COVID-19 emergency period, the following provisions of law and requirements shall not apply:(1)Section 12(c) of the United States Housing Act of 1937 (42 U.S.C. 1437j(c); relating to community service).(2)Any work requirement or time limitation on assistance established by a public housing agency participating in the Moving to Work demonstration program authorized under section 204 of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321).(3)Paragraph (3) of section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)(3); relating to minimum rental amount).(4)Section 982.312 of the regulations of the Secretary of Housing and Urban Development (24 C.F.R. 982.312; relating to absence from unit).(b)ProhibitionNo penalty may be imposed nor any adverse action taken for failure on the part of any tenant of public housing or a dwelling unit assisted under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to comply with the laws and requirements specified in subsection (a) during the period specified in subsection (a).4.Housing choice vouchers(a)Section 8 vouchersNotwithstanding any other provision of law, the Secretary of Housing and Urban Development shall provide that—(1)during the COVID-19 emergency period, a public housing agency may not terminate the availability to an eligible household of a housing choice voucher under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for failure to enter into a lease for an assisted dwelling unit;(2)in the case of any eligible household on whose behalf such a housing choice voucher has been made available, if as of the termination of the COVID-19 emergency period such availability has not terminated (including by reason of paragraph (1) of this subsection) and such voucher has not been used to enter into a lease for an assisted dwelling unit, the public housing agency making such voucher available may not terminate such availability until the expiration of the 60-day period beginning upon the termination of the COVID-19 emergency period; and(3)during the COVID-19 emergency period, clause (i) of section 8(o)(8)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)(A)(i); relating to initial inspection of dwelling units) shall not apply, except that in any case in which an inspection of a dwelling unit for which a housing assistance payment is established is not conducted before an assistance payment is made for such dwelling unit—(A)such clause shall be applied by substituting the expiration of the 90-day period beginning on the termination of the COVID-19 emergency period (as such term is defined in section 2 of the _______ Act of 2020) for any assistance payment is made; and(B)the public housing agency shall inform the tenant household and the owner of such dwelling unit of the inspection requirement applicable to such dwelling unit pursuant to subparagraph (A).(b)Rural housing vouchersNotwithstanding any other provision of law, the Secretary of Agriculture shall provide that the same restrictions and requirements applicable under subsection (a) of this section to voucher assistance under section 8(o) of the United States Housing Act of 1937 shall apply with respect to voucher assistance under section 542 of the Housing Act of 1949 (42 U.S.C. 1490r). In applying such restrictions and requirements, the Secretary may take into consideration and provide for any differences between such programs while ensuring that the program under such section 542 is carried out in accordance with the purposes of such restrictions and requirements.5.Suspension of income reviewsDuring the COVID-19 emergency period, the Secretary of Housing and Urban Development and the Secretary of Agriculture shall waive any requirements under law or regulation requiring review of the income of an individual or household for purposes of assistance under a housing assistance program administered by such Secretary, except—(1)in the case of review of income upon the initial provision of housing assistance; or(2)if such review is requested by an individual or household due to a loss of income.6.Authority to suspend or delay deadlinesDuring the COVID-19 emergency period, the Secretary of Housing and Urban Development and the Secretary of Agriculture may suspend or delay any deadline relating to public housing agencies or owners of housing assisted under a program administered by such Secretary, except any deadline relating to responding to exigent conditions related to health and safety or emergency physical conditions.7.Suspension of assisted housing scoring activitiesThe Secretary of Housing and Urban Development shall suspend scoring under the Section 8 Management Assessment Program and the Public Housing Assessment System during the period beginning upon the date of the enactment of this Act and ending upon expiration of the 90-day period that begins upon the termination of the COVID-19 emergency period.8.Requirements regarding residual receipts and reserve funds(a)Suspension of requirement To submit residual receipts to HUDDuring the COVID-19 emergency period, any requirements for owners of federally assisted multifamily housing to remit residual receipts to the Secretary of Housing and Urban Development shall not apply. (b)Eligible uses of reserve fundsDuring the COVID-19 emergency period, any costs of an owner of federally assisted multifamily housing for items, activities, and services related to responding to coronavirus or COVID-19 shall be considered eligible uses for the reserve fund for replacements for such housing.